UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2014 - or - o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-35163 TF FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 74-2705050 (State or Other Jurisdiction of Incorporation (I.R.S. Employer Identification No.) or Organization) 3 Penns Trail, Newtown, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (215) 579-4000 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 Exchange Act). YESNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: August 14, 2014 Class Outstanding $.10 par value common stock 3,155,762 shares CONTENTS PARTI-CONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements(Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations(Unaudited) 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 45 PARTII-OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 46 Signatures Exhibits Certification of CEO pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Certification of CFO pursuant of Section302 of the Sarbanes-Oxley Act of 2002 Certification pursuant of Section906 of the Sarbanes-Oxley Act of 2002 The following Exhibits are being furnished as part of this report: 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF XBRL Taxonomy Definition Linkbase Document 2 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES PART I-CONSOLIDATED FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS (Unaudited) At June 30, 2014 December 31, 2013 (in thousands) ASSETS Cash and cash equivalents $ $ Investment securities Available for sale Held to maturity (fair value of $1,515 and $1,680 as of June 30, 2014 and December 31, 2013, respectively) Loans receivable, net Loans receivable, held for sale Federal Home Loan Bank ("FHLB") stock — at cost Accrued interest receivable Premises and equipment, net Goodwill Core deposit intangible Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ $ Advances from the FHLB Advances from borrowers for taxes and insurance Accrued interest payable Other liabilities Total liabilities Stockholders’ equity Preferred stock, no par value; 2,000,000 shares authorized at June 30, 2014 and December31,2013, none issued — — Common stock, $0.10 par value; 10,000,000 shares authorized, 5,290,000 shares issued,3,151,562 and 3,149,239 shares outstanding at June 30, 2014 and December31,2013, respectively, net of shares in treasury of 2,138,438 and 2,140,761, respectively. Additional paid-in capital Unearned ESOP shares ) ) Treasury stock — at cost ) ) Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements 3 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the three months ended June 30, For the six months ended June 30, (inthousands,except share and persharedata) Interest income Loans, including fees $ Investment securities Fully taxable Exempt from federal taxes Interest-bearing deposits and other 4 14 7 18 TOTAL INTEREST INCOME Interest expense Deposits Borrowings TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES Noninterest income Service fees, charges and other operating income Bank owned life insurance Bank owned life insurance death benefit proceeds — — Gain on sale of loans Gain on sale of investment securities 16 — 17 — Gain on disposition of premises and equipment — — — TOTAL NONINTEREST INCOME Noninterest expense Compensation and benefits Occupancy and equipment Federal deposit insurance premiums Professional fees Merger-related costs Marketing and advertising 76 Foreclosed real estate expense 35 48 Core deposit intangible amortization 25 — 50 — Other operating TOTAL NONINTEREST EXPENSE INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ Earnings per share—basic $ Earnings per share—diluted $ Dividends paid per share $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these statements 4 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) For the three months ended June 30, For the six months ended June 30, (inthousands) Net income $ Other comprehensive income (loss): Investment securities available for sale: Unrealized holding gains (losses) ) ) Tax effect ) ) Reclassification adjustment for gains realized in net income ) — ) — Tax effect 6 — 6 — Net of tax amount ) ) Pension plan benefit adjustment: Related to actuarial losses and prior service cost 61 66 Tax effect ) Net of tax amount 41 44 83 87 Total other comprehensive income (loss) ) ) Comprehensive income (loss) $ $ ) $ $ The accompanying notes are an integral part of these statements 5 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Forthesix months ended June 30, (inthousands) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization and impairment adjustment of mortgage loan servicing rights ) Premiums and discounts on investment securities, net Premiums and discounts on mortgage-backed securities, net Accretion of premiums on certificates of deposit ) — Deferred loan origination costs, net 96 Provision for loan losses Amortization of core deposit intangible 50 — Depreciation of premises and equipment Increase in value of bank owned life insurance ) ) Income from life insurance death benefit — ) Stock-based compensation Proceeds from sale of loans originated for sale Origination of loans held for sale ) ) Loss on foreclosed real estate 11 Gain on: Sale of loans ) ) Sale of investment securities ) — Disposition of premises and equipment — ) (Increase) decrease in: Accrued interest receivable (3 ) 38 Other assets ) Increase in: Accrued interest payable 54 71 Other liabilities 39 NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES Loan originations ) ) Loan principal payments Proceeds from sale of foreclosed real estate Proceeds from disposition of premises and equipment — Proceeds from maturities of investment securities available for sale Proceeds from sale of investment securities available for sale — Proceeds from bank owned life insurance — Principal repayments on mortgage-backed securities held to maturity Principal repayments on mortgage-backed securities available for sale Purchase of investment securities available for sale ) ) Purchase of mortgage-backed securities available for sale ) ) Purchase of premises and equipment ) ) Redemption of FHLB stock 56 Purchase of FHLB stock ) — NET CASH (USED) PROVIDED BY INVESTING ACTIVITIES ) 6 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Forthesix months ended June 30, (inthousands) FINANCING ACTIVITIES Net increase in customer deposits Net decrease in short-term FHLB borrowings ) ) Net increase in advances from borrowers for taxes and insurance 56 Exercise of stock options 8 13 Tax benefit arising from exercise of stock options 1 1 Common stock dividends paid ) ) NET CASH (USED) PROVIDED BY FINANCING ACTIVITIES ) NET INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for: Interest on deposits and borrowings $ $ Income taxes $ $ Noncash transactions: Capitalization of mortgage servicing rights $ $ Transfers from loans to foreclosed real estate $ $ The accompanying notes are an integral part of these statements 7 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 — PRINCIPLES OF CONSOLIDATION The consolidated financial statements as of June 30, 2014 (unaudited) and December 31, 2013 and for the three and six-month periods ended June 30, 2014 and 2013 (unaudited) include the accounts of TF Financial Corporation (the “Company”) and its wholly owned subsidiaries: 3rd Fed Bank (the “Bank”) and Penns Trail Development Corporation. The accompanying consolidated balance sheet at December 31, 2013, has been derived from the audited consolidated balance sheet but does not include all of the information and notes required by accounting principles generally accepted in the United States of America (“US GAAP”) for complete financial statements. The Company’s business is conducted principally through the Bank. All significant intercompany accounts and transactions have been eliminated in consolidation. NOTE 2 — BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with the instructions for Form10-Q and, therefore, do not include all of the disclosures or footnotes required by US GAAP. In the opinion of management, all adjustments, consisting of normal recurring accruals, necessary for fair presentation of the consolidated financial statements have been included. The results of operations for the period ended June 30, 2014 are not necessarily indicative of the results which may be expected for the entire fiscal year or any other period. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form10-K for the fiscal year ended December 31, 2013. NOTE 3 — RECENT ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-11, Transfers and Servicing (Topic 860): Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures.The amendments in this update change the accounting for repurchase-to-maturity transactions to secured borrowing accounting.For repurchase financing arrangements, the amendments require separate accounting for a transfer of a financial asset executed contemporaneously with a repurchase agreement with the same counterparty, which will result in secured borrowing accounting for the repurchase agreement.The amendments also require enhanced disclosures.The accounting changes in this update are effective for the first interim or annual period beginning after December 15, 2014.An entity is required to present changes in accounting for transactions outstanding on the effective date as a cumulative-effect adjustment to retained earnings as of the beginning of the period of adoption. Earlier application is prohibited.The disclosure for certain transactions accounted for as a sale is required to be presented for interim and annual periods beginning after December 15, 2014, and the disclosure for repurchase agreements, securities lending transactions, and repurchase-to-maturity transactions accounted for as secured borrowings is required to be presented for annual periods beginning after December 15, 2014, and for interim periods beginning after March 15, 2015. The disclosures are not required to be presented for comparative periods before the effective date. This update is not expected to have a significant impact on the Company’s financial statements. In June 2014, the FASB issued ASU 2014-12, Compensation-Stock Compensation (Topic 718): Accounting for Share-Based Payments when the Terms of an Award Provide that a Performance Target Could Be Achieved After the Requisite Service Period.The amendments require that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition. The amendments in this update are effective for annual periods and interim periods within those annual periods beginning after December 15, 2015. Earlier adoption is permitted. Entities may apply the amendments in this update either (a) prospectively to all awards granted or modified after the effective date or (b) retrospectively to all awards with performance targets that are outstanding as of the beginning of the earliest annual period presented in the financial statements and to all new or modified awards thereafter. If retrospective transition is adopted, the cumulative effect of applying this update as of the beginning of the earliest annual period presented in the financial statements should be recognized as an adjustment to the opening retained earnings balance at that date. Additionally, if retrospective transition is adopted, an entity may use hindsight in measuring and recognizing the compensation cost.This update is not expected to have a significant impact on the Company’s financial statements. NOTE 4 — CONTINGENCIES The Company, from time to time, is a party to routine litigation that arises in the normal course of business. In the opinion of management, the resolution of this litigation, if any, would not have a material adverse effect on the Company’s consolidated financial position or results of operations. 8 Table of Contents NOTE 5 — ACQUISITION OF ROEBLING FINANCIAL CORP, INC. On July 2, 2013, the Company closed on a merger transaction pursuant to which the Company acquired Roebling Financial Corp, Inc. (“Roebling”), the parent company of Roebling Bank, in a stock and cash transaction. Under the terms of the merger agreement, the Company acquired all of the outstanding shares of Roebling for a total purchase price of approximately $14.9 million. As a result of the acquisition, the Company issued 306,873 common shares to former shareholders of Roebling. Roebling was merged with and into the Company, and Roebling Bank was merged with and into the Bank. The acquired assets and assumed liabilities were measured at estimated fair values. Management made certain estimates and exercised judgment in accounting for the acquisition. The following condensed statement reflects the values assigned to Roebling’s net assets as of the acquisition date: At July 2, 2013 (in thousands) Total purchase price $ Net assets acquired: Cash $ Investment securities Loans receivable Premises and equipment Core deposit intangible Other assets Time deposits ) Deposits other than time deposits ) Other liabilities ) Purchase gain on acquisition $ 9 Table of Contents NOTE 6 — EARNINGS PER SHARE The following tables illustrate the reconciliation of the numerators and denominators of the basic and diluted earnings per share computations (dollars in thousands, except share and per share data): For the threemonthsended June 30, 2014 Income (numerator) Weighted average shares (denominator) Pershare Amount Basicearningspershare Income available to common stockholders $ $ Effect of dilutive securities Stock options and grants — — Diluted earnings per share Income available to common stockholders plus effectof dilutive securities $ $ For the sixmonthsended June 30, 2014 Income (numerator) Weighted average shares (denominator) Pershare Amount Basicearningspershare Income available to common stockholders $ $ Effect of dilutive securities Stock options and grants — ) Diluted earnings per share Income available to common stockholders plus effectof dilutive securities $ $ There were no options outstanding during the three and six months ended June 30, 2014 to purchase shares of common stock excluded in the computation of diluted earnings per share as the options’ exercise prices were less than the average market price of the common shares. 10 Table of Contents For the threemonthsended June 30, 2013 Income (numerator) Weighted average shares (denominator) Pershare Amount Basicearningspershare Income available to common stockholders $ $ Effect of dilutive securities Stock options and grants — — — Diluted earnings per share Income available to common stockholders plus effectof dilutive securities $ $ For the sixmonthsended June 30, 2013 Income (numerator) Weighted average shares (denominator) Pershare Amount Basicearningspershare Income available to common stockholders $ $ Effect of dilutive securities Stock options and grants — — — Diluted earnings per share Income available to common stockholders plus effectof dilutive securities $ $ There were 30,388 options to purchase shares of common stock at a price range of $25.71 to $32.51 per share which were outstanding during the three and six months ended June 30, 2013 that were not included in the computation of diluted earnings per share because the options’ exercise prices were greater than the average market price of the common shares. 11 Table of Contents NOTE 7 — ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) The activity in accumulated other comprehensive income (loss) for the three months ended June 30, 2014 and 2013 is as follows: Accumulated Other Comprehensive Income (Loss) (1), (2) Unrealized gains (losses) on securities available for sale Defined benefit pension plan Total (in thousands) Balance at March 31, 2014 $ $ ) $ ) Other comprehensive income before reclassifications — Amounts reclassified from accumulated other comprehensive income (loss) ) 41 31 Period change 41 Balance at June 30, 2014 $ $ ) $ Balance at March 31, 2013 $ $ ) $ Other comprehensive loss before reclassifications ) — ) Amounts reclassified from accumulated other comprehensive income — 44 44 Period change ) 44 ) Balance at June 30, 2013 $ $ ) $ ) (1 ) All amounts are net of tax. Related income tax expense or benefit is calculated using a Federal income tax rate of 34%. (2 ) Amounts in parentheses indicate debits. 12 Table of Contents Amount reclassified from accumulated other comprehensive income For the three months ended June 30, (1) Affected line item in the consolidated statements of net income (in thousands) Investment securities available for sale Net securities gains reclassified into earnings $
